Title: From Thomas Jefferson to Peter Roche, 14 October 1807
From: Jefferson, Thomas
To: Roche, Peter,Roche, Christian


                        
                            [14 Oct. 1807]
                            
                        
                        Th: Jefferson salutes Messrs. La Roche, and if they have a copy of the Lettres de Made. de Sevigny he would be
                            glad to recieve them, and that they should comprehend her whole letters. the petit format would be preferred. there was an
                            edition in 10. vols. petit format published in Paris in 1803.
                    